LOTTINGER, Judge.
This is an appeal from the trial court’s judgment granting a peremptory exception raising the objection of no cause of action. The sole issue before us is whether the appellant has stated a cause of action for mental anguish and related damages by virtue of the fact that he witnessed a serious automobile accident in which his wife and four minor children were injured.
In accordance with the recent pronouncement of the Louisiana Supreme Court in LeJuene v. Rayne Branch Hospital, 556 So.2d 559 (La.1990), we hold that appellant has stated a cause of action, reverse the judgment sustaining the peremptory exception raising the objection of no cause of action, and remand to the trial court for disposition consistent with LeJuene. Costs of this appeal are assessed against appel-lee.
REVERSED AND REMANDED.